Citation Nr: 1021773	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-03 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for chronic obstructive pulmonary disease (COPD) with a 
history of asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to 
November 1958.

This matter was last before the Board of Veterans' Appeals 
(Board) in December 2009, on appeal of a December 2004 rating 
decision of the Montgomery, Alabama regional office (RO) of 
the Department of Veterans Affairs (VA).  The rating decision 
denied the Veteran's claim and the Board remanded the claim 
for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Private pulmonary function testing in August 2003, showed 
the Forced Expiratory Volume in one second (FEV-1) value to 
be 68 percent of the predicted value, the FEV-1 to Forced 
Vital Capacity (FVC) ratio to be 70 percent of the predicted 
value, and the lowest diffusion capacity of carbon monoxide, 
single breath, (DLCO)(SB) value to be 94 percent of the 
predicted value.  

2.  Pulmonary function testing in August 2004 showed the FEV-
1 value to be 61 percent of the predicted value, the FEV-1 to 
FVC ratio to be 67 percent of the predicted value, and the 
DLCO SB value to be 82 percent of the predicted value.

3.  An October 2004 VA examiner stated that the Veteran had 
moderate impairment based on his August 2004 pulmonary 
function tests.

4.  Private pulmonary function testing in July 2005 showed 
the FEV-1 value to be 69 percent of the predicted value and 
the FEV-1 to FVC ratio was 73 percent of the predicted value.

5.  Pulmonary function testing during a February 2010 VA 
examination showed the FEV-1 value to be 61 percent of the 
predicted value, the FEV-1 to FVC ratio was 74 percent of the 
predicted value, and the DLCO SB value to be 104 percent of 
the predicted value.

CONCLUSION OF LAW

The criteria have not been met for a disability rating higher 
than 30 percent for chronic obstructive pulmonary disorder.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.97, Diagnostic Code 6604 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in July 2004, prior to 
adjudication, which informed him, generally, of the 
requirements needed to establish a claim of entitlement to an 
increased evaluation.  In accordance with VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional medical 
records were subsequently added to the claims file.

In May 2009, the RO sent the Veteran a letter that advised 
him, in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), of the necessity of providing medical or lay 
evidence demonstrating the level of disability and the effect 
that the disability has on employment as well as notice of 
the evidence necessary to establish a claim of entitlement to 
an increased evaluation under the specific diagnostic code 
assigned to his disability.  But see Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009) (VCAA notice in a claim for 
increased rating need not be "veteran specific" or include 
reference to impact on daily life or rating criteria).  As 
such, the Board finds that the duty to notify has been met.

The Veteran was informed in a January 2010 letter as to how 
VA determines appropriate disability ratings and sets 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Although the 2009 and 2010 letters were sent to the Veteran 
subsequent to the initial adjudication in December 2004, he 
is not shown to be prejudiced by the timing of the notices 
since the RO readjudicated his claim in May 2009, July 2009, 
and April 2010 supplemental statements of the case (SSOCs).  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or SSOC, is sufficient to cure a timing defect); 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(prejudicial error analysis is not necessary if subsequent 
notice, followed by readjudication, has been provided).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA has obtained records 
of VA medical center (VAMC) and private medical treatment 
reported by the Veteran.  He was also afforded VA 
examinations for his service-connected COPD in August 2004, 
October 2004, and February 2010.  As noted above, this matter 
was remanded by the Board in December 2009 for additional 
development, to specifically include the provision of another 
VA examination.  As that examination was provided in February 
2010 and his claim was readjudicated in an April 2010 
supplemental statement of the case, the Board finds that all 
actions and development directed in the December 2009 remand 
have been completed.  Dyment v. West, 13 Vet. App. 141, 146-
47 (1999); and see Stegall v. West, 11 Vet. App. 268 (1998).

After having carefully reviewed the record on appeal, the 
Board has determined that the notice requirements of VCAA 
have been satisfied with respect to the issue decided herein.  
Further, the Board concludes that all available evidence 
pertinent to the claim has been obtained and there is 
sufficient medical evidence on file in order to make a 
decision.  The Veteran has been given ample opportunity to 
present evidence and argument in support of his claim.  The 
Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2009).

Increased Rating Claim

The Veteran is claiming entitlement to an evaluation in 
excess of 30 percent for chronic obstructive pulmonary 
disease (COPD) with a history of asbestosis.  He was granted 
entitlement to service connection for COPD in a December 2002 
rating decision and assigned a 30 percent disability rating, 
effective October 1997.  His disability is rated under 
Diagnostic Code 6604. 

Respiratory disorders are evaluated under Diagnostic Codes 
6600 through 6817 and 6822 through 6847.  Pursuant to 38 
C.F.R. § 4.96(a), ratings under these diagnostic codes will 
not be combined with each other.  Rather, a single rating 
will be assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation only where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96(a) (2009).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Ratings shall be based, as far as practicable, upon the 
average impairments of earning capacity; however, the 
Secretary shall, from time to time, readjust this schedule of 
ratings in accordance with experience.  To accord justice in 
an exceptional case in which the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

The Board notes that 38 C.F.R. § 4.96, governing the 
evaluation of respiratory disorders, was amended during the 
pendency of the Veteran's appeal, effective October 6, 2006.  
The revision provides that, when applying Diagnostic Codes 
6600, 6603, 6604, 6825-6833, and 6840- 6845, pulmonary 
function tests (PFTs) are required except: (i) When the 
results of a maximum exercise capacity test are of record and 
are 15 ml/kg/min or less; if a maximum exercise capacity test 
is not of record, evaluation is based on alternative 
criteria; (ii) when pulmonary hypertension (documented by an 
echocardiogram or cardiac catheterization), cor pulmonale, or 
right ventricular hypertrophy has been diagnosed; (iii) when 
there have been one or more episodes of acute respiratory 
failure; or (iv) when outpatient therapy oxygen is required.  
38 C.F.R. § 4.96(d)(1).

If the DLCO (SB) (Diffusion Capacity of the Lung for Carbon 
Dioxide by the Single Breath Method) test is not of record, 
evaluation may be based on alternative criteria as long as 
the examiner states why that test would not be useful or 
valid in a particular case.  38 C.F.R. § 4.96(d)(2).  When 
the PFTs are not consistent with clinical findings, 
evaluation is based on the PFTs unless the examiner states 
why they are not a valid indication of respiratory functional 
impairment in a given case. 38 C.F.R. § 4.96(d)(3).  Post-
bronchodilator studies are required when PFTs are done for 
disability evaluation purposes except when the results of 
pre-bronchodilator PFTs are normal or when the examiner 
determines that post-bronchodilator tests should not be done 
and states why.  38 C.F.R. § 4.96(d)(4).

When evaluating based on PFTs, post-bronchodilator results 
are used in applying evaluation criteria in the rating 
schedule unless the post-bronchodilator results were poorer 
than the pre-bronchodilator results, in which case the pre- 
bronchodilator values are used for rating purposes.  38 
C.F.R. § 4.96(d)(5).  When there is a disparity between the 
results of different PFT FEV-1 (Forced Expiratory Volume in 1 
Second) and FVC (Forced Vital Capacity), so that the level of 
evaluation would be different depending on which test result 
is used, the test result is used that the examiner states 
most accurately reflects the level of disability.  38 C.F.R. 
§ 4.96(d)(6).

The Veteran filed a claim of entitlement to an increased 
rating for COPD in July 2004.  As such, pursuant to Hart, 
this decision focuses on the evidence concerning the state of 
the Veteran's COPD from July 2003.  Hart, 21 Vet. App. 505.

Private treatment records reflect that the Veteran was seen 
in July 2003 for chest congestion and difficulty breathing.  
In August 2003 he sought treatment for breathing problems, 
specifically for a mild increase in shortness of breath; the 
physician observed that he had begun to experience 
bronchospasms with COPD.  A subsequent August 2003 treatment 
note from another private physician states that his COPD had 
returned to baseline.

Private pulmonary function testing in August 2003, showed the 
FEV-1 value to be 68 percent of the predicted value, the FEV-
1 to FVC ratio to be 70 percent of the predicted value, and 
the DLCO SB value to be 94 percent of the predicted value.  

In October, November, and December 2003 the Veteran was seen 
for complaints of coughing and wheezing associated with COPD 
as well as sinus congestion.  In February 2004 he was seen 
for COPD-associated coughing and wheezing.

In April 2004 he was seen again for coughing and wheezing 
associated with COPD.  He was seen twice in July 2004 - one 
treatment note states that he was experiencing problems with 
COPD and needed to discuss his medications; the other note 
states that he was experiencing breathing problems and his 
wheezing was worse.  A July 2004 treatment note from another 
private physician states that the Veteran's COPD had been 
exacerbated due to use of prescription antibiotics and 
steroids.

The Veteran received a cardiac stress test in August 2004.  
He was noted to have normal left ventricular systolic 
function and no evidence of stress-induced ischemic 
myocardium.  Spirometry testing performed in August 2004 
revealed the FEV-1 value to be 61 percent of the predicted 
value, the FEV-1 to FVC ratio was 67 percent of the predicted 
value, and the DLCO SB value to be 82 percent of the 
predicted value.

An August 2004 VA examiner noted the Veteran's pulmonary 
status was fairly stable in May 2002 and March 2003, but that 
he recently had pulmonary infections which worsened his 
symptoms.  The Veteran reported that he could only take a few 
steps before getting short of breath.  Upon physical 
examination, the examiner did not hear any wheezes, but noted 
marked decrease in chest expansion with marked decrease in 
breath sounds and crackles throughout both lung fields.  The 
examiner noted that the Veteran was severely disabled and 
close to requiring home oxygen.

A September 2004 private medical record reflects that the 
Veteran received a chest x-ray that revealed an enlarged 
heart.  A CT scan of the chest showed multiple bilateral 
pulmonary emboli.  He was admitted for emergency treatment of 
shortness of breath and diagnosed with pulmonary 
thromboembolism.

The Veteran received an electrocardiogram in October 2004 
that showed mild mitral regurgitation, mild to moderate 
tricuspid regurgitation, and a thick aortic valve.  An 
October 2004 VA examiner stated that the Veteran had moderate 
impairment based on his August 2004 pulmonary function tests.

In November 2004 the Veteran was seen for complaints of 
severe dyspnea.  The treating physician stated that the 
dyspnea did not seem to be improving on anticoagulant 
therapy.  An x-ray revealed no acute pulmonary process.

The Veteran was seen in December 2004 for treatment of 
coughing and wheezing associated with COPD.  In January 2005 
the Veteran was seen for complaints of shortness of breath 
and his physician observed that COPD was exacerbated.  The 
Veteran was seen again in February 2005 and reported coughing 
and wheezing and that he had been up at night using his 
breathing medication.  In March 2005 the Veteran was 
described as having exertional shortness of breath.

In June 2005 he was seen for complaints of hoarseness and 
reported that he experienced similar symptoms when he was 
admitted for treatment of pulmonary thromboembolism in 2004.  
The physician requested that the Veteran undergo a CT scan of 
the chest.  The Veteran subsequently was admitted for 
treatment of shortness of breath, but a July 2005 CT scan 
revealed no pulmonary thromboembolism.  However, the CT scan 
report stated that the possibility of small peripheral emboli 
could not be ruled out.

Pulmonary function testing in July 2005 showed an FEV-1 value 
of 69 percent of the predicted value and an FEV-1 to FVC 
ratio was 73 percent of the predicted value.  A July 2005 
electrocardiogram revealed a thick aortic valve, concentric 
left ventricular hypertrophy, mild mitral regurgitation, and 
trivial tricuspid regurgitation.

The Veteran was seen in August 2005 for treatment of coughing 
and wheezing associated with COPD.  In January 2006 the 
Veteran submitted to VA copies of Internet research on 
asbestosis.

In June 2008 the Veteran received a CT scan of the chest due 
to possible risk of pulmonary embolism.  The scan did not 
reveal any pulmonary embolus.

As noted above, the Veteran was afforded another VA 
examination for his COPD in February 2010.  A chest x-ray 
showed a cardiac silhouette within normal limits and no lung 
consolidation or large effusions.  Pulmonary function testing 
showed the FEV-1 value to be 61 percent of the predicted 
value, the FEV-1 to FVC ratio to be 74 percent of the 
predicted value, and the DLCO SB value to be 104 percent of 
the predicted value.  The examiner noted that, by the 
spirometry test results, there was no obstruction, but the 
Veteran showed a restrictive ventilatory defect and mildly 
reduced diffusing capacity for carbon monoxide.

COPD is rated under a formula that assigns a disability 
rating as a function of spirometric values for certain values 
generated by pulmonary function testing.  A 30 percent rating 
is provided where the FEV-1 is 56 to 70 percent of the 
predicted value, or the FEV-1 to FVC ratio is 56 to 70 
percent, or the DLCO is 56 to 65 percent of the predicted 
value.  See 38 C.F.R. § 4.97, DC 6843.  The next higher 
rating of 60 percent for requires an FEV-1 of 40 to 55 
percent predicted; an FEV-1/FVC ratio of 40 to 55 percent 
predicted; or a DLCO (SB) of 40 to 55 percent predicted; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Id.

A 100 percent rating is warranted if the following findings 
are demonstrated: an FEV-1 of less than 40 percent predicted; 
or an FEV-1/FVC ratio of less than 40 percent predicted; or a 
DLCO (SB) of less than 40 percent predicted; or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation); or cor pulmonale 
(right heart failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization); or episode(s) of acute respiratory failure; 
or if outpatient oxygen therapy is required.  Id.

The American Lung Association/American Thoracic Society 
Component Committee on Disability Criteria recommends testing 
for pulmonary function after optimum therapy.  The results of 
such test reflect the best possible functioning of an 
individual, and are the figures used as the standard basis of 
comparison of pulmonary function.  61 Fed. Reg. 46720-46731, 
46723 (Sept. 5, 1996).

Applying the above criteria to the facts of this case, the 
Board finds no basis to assign a disability rating greater 
than 30 percent for the Veteran's COPD. Pulmonary function 
testing was performed during two (2) private evaluations and 
one (1) VA examination.  None of the results from those tests 
support the Veteran's claim for a rating higher than 30 
percent.

The first private pulmonary function test, performed in 
August 2003, showed the FEV-1 value to be 68 percent of the 
predicted value, the FEV-1 to FVC ratio to be 70 percent of 
the predicted value, and the DLCO SB value to be 94 percent 
of the predicted value.  A test in August 2004, showed the 
FEV-1 value to be 61 percent of the predicted value, the FEV-
1 to FVC ratio to be 67 percent of the predicted value, and 
the DLCO SB value to be 82 percent of the predicted value.  A 
third pulmonary function test, performed in July 2005, 
revealed an FEV-1 value of 69 percent predicted, an FEV-1/FVC 
ratio of 73 percent predicted; DLCO value was not reported.

Pulmonary function testing during a February 2010 VA 
examination showed the FEV-1 value to be 61 percent of the 
predicted value, an FEV-1/FVC ratio of 74 percent of the 
predicted value, and an DLCO SB value of 104 percent of the 
predicted value.

The Board notes that each of the above values is greater than 
55 percent, thereby precluding a disability rating greater 
than 30 percent under DC 6843.  At no time has any pulmonary 
function test revealed values between 40 and 55 in order to 
allow for a 60 percent rating.

In addition, no VA or private test results make any reference 
to maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit) and the record does not reflect 
episodes of acute respiratory failure.  Although the August 
2004 VA examiner stated that the Veteran was close to needing 
home oxygen, the record does not reflect episodes of acute 
respiratory failure or that outpatient oxygen therapy is 
required.  Thus, the criteria for a 60 percent disability 
rating have not been met.  For these reasons and bases, the 
Board finds that the preponderance of the evidence is against 
a disability rating higher than 30 percent for the Veteran's 
COPD.  As such, the doctrine of reasonable doubt is not for 
application, 38 U.S.C.A. § 5107(b), and the appeal is denied.

Although the record reflects that use of prescription 
medication and infections were responsible for exacerbating 
the Veteran's service-connected disability in late 2004 and 
early 2005, respectively, requiring additional medical 
attention in that time frame, the evidence does not show that 
he has required frequent periods of hospitalization.  Rather 
the evidence shows that the disability on appeal requires 
frequent medical treatment and some hospitalization.  
Further, the Veteran has not claimed, or produced any 
evidence, that the disability has caused marked interference 
with employment.  In addition, no medical professional has 
indicated that the disability has contributed to an inability 
to work.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  This is another way of 
saying the Veteran's existing ratings assigned for his 
disabilities contemplate there will be some employment 
impairment.  Simply stated, although his disabilities may 
interfere somewhat with his ability to work, such impairment 
is already contemplated by the applicable schedular criteria 
so that consideration of an extraschedular rating is not 
shown to be necessary.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating, itself, 
is recognition that industrial capabilities are impaired).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 30 percent for chronic 
obstructive pulmonary disease (COPD) with a history of 
asbestosis is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


